     Case 3:20-cv-02204-DMS-WVG Document 13 Filed 01/15/21 PageID.203 Page 1 of 1




 1

 2

 3

 4
                                      UNITED STATES DISTRICT COURT
 5
                                   SOUTHERN DISTRICT OF CALIFORNIA
 6

 7     Jennifer Dillon, an individual,
                                                            Case No. 3:20-cv-02204-DMS-WVG
 8                                  Plaintiff,

 9
              v.
       VNC Sales and Marketing MW,
10     LLC, a Texas Limited Liability      ORDER GRANTING JOINT MOTION
       Company; VNC Sales and Marketing
11     SE, LLC, a Texas Limited Liability  FOR DISMISSAL WITH PREJUDICE
12     Company; VNC Sales and Marketing
       NE, LLC, a Texas Limited Liability
13     Company; Van Nest & Coleman
       Westcoast, LLC, a Texas Limited
14     Liability Company; and Kevin Van
       Nest, an individual; and DOES 1-20,
15

16                                  Defendants.
17

18

19            Having considered the Parties’ Joint Motion for Dismissal with Prejudice (the “Joint
20    Motion”), the Court rules as follows:
21            The Joint Motion is GRANTED. The entire action is dismissed with prejudice
22    pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
23    costs and attorneys’ fees.
24            IT IS SO ORDERED.
25

26    DATED: ____________
              January 15, 2021                                  ___________________________
27                                                              United States District Judge
28

      Order Granting Joint Motion for Dimissal with Prejudice
      Case No.: 3:20-cv-02204-DMS-WVG
